DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldmann et al. (US 7443026) in view of Coico (US 6703560). 
Claim 1: Goldmann discloses an apparatus (Fig 4) comprising: a module lid (126); a planar structure (116) having a first side (top side) and a second side (bottom side); a device (114, 214) seated in the first side of the planar structure (Fig 4, Fig 6), a backing plate (122) having a first side (top side) and a second side (bottom side), wherein the backing plate contains one or more manufactured features (150) on the first side, and further wherein the one or more manufactured features (150) apply force (see col 2, lines 2-8, 22-26; col 3, lines 10-13 and col 4, lines 11-20) against the second side of the planar structure (116); a plurality of fastening mechanisms (132), wherein the plurality of fastening mechanisms couple together the lid, the device, the planar structure, and the backing plate (Fig 4).  Features 150 of Goldmann contact the planar adjustment of the force. Furthermore, regarding the argument that Goldmann discloses a screw that applies the force, whereas the instant invention does not, it is noted that there is no limitation in the claim(s) describing how the force is or is not applied. The language “applies a force” is broad and does not overcome the prior art of record.  (Moreover, in Fig 2 Goldmann discloses a prior art embodiment with manufactured features and having no center screw.)
Goldmann does not disclose the module lid (126) in contact with a top surface of the device (214). Coico discloses a lid (4, Fig 2) in contact with a top surface of a device (3). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the lid contact the top surface of the device in order to protect the device and to provide for heat transfer (col 2, lines 26-27).
Claim 2: Goldmann further discloses the planar structure (116) further comprises: a printed circuit board (PCB) (116) having a first side (top) and a second side (bottom); a land grid array (LGA) connector (118), wherein the LGA connector (118) is coupled to the first side of the PCB (Fig 4). The embodiment in Fig 4 of Goldmann does not disclose wherein the LGA connector is operative to receive the device therein; and a thin insulating layer interposed between the second side of the PCB and the first side of the backing plate.  However, the embodiment in Fig 6 shows the LGA connector (218) is operative to receive the device (214) therein; and a thin insulating layer (284) interposed between the second side of the PCB and the first side of the backing plate (250).  It would have been obvious to one of ordinary skill in the art, 
Claim 5: Goldmann further discloses wherein the one or more manufactured features (250) on the first side of the backing plate create height variations to compensate for deformation of contact surfaces between the top side of the LGA connector and a bottom surface of the device under a coupling force (Col 3, Lines 59-67).  
Claim 6: Goldmann further discloses wherein the height variations improve contact force uniformity between the top side of the LGA connector and the bottom surface of the device (col 2, lines 5-8).  
Claim 7: Goldmann discloses vertical dimensions and lateral dimensions of the one or more manufactured features (250) on the first side of the backing plate (222) that permit arbitrary definition of a contact force distribution between a bottom surface of the device and the first side of the planar structure (col 3, lines 60-67).  
Claim 8: Goldmann discloses the one or more manufactured features on the first side of the backing plate is a single platform at a center of the backing plate (Fig 6).  
Claim 9: Goldmann discloses the one or more manufactured features on the first side of the backing plate are steps of multiple heights, wherein the steps of multiple heights create a customized backing force distribution (158, Fig 5B).  
Claim 10: Goldmann does not disclose wherein the lid is a heat sink. Coico discloses the lid 11 is a heat sink (col 2, lines 45-47).  It would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to make 
Claim 12: Goldmann discloses the fastening mechanisms (232). Goldmann does not disclose that the fastening mechanisms are selected from the group consisting of screws, nuts and bolts, studs, snaps, and clips. Coico discloses fastening by screws (col 2, lines 49-50).  
Claim 17: Goldmann discloses an apparatus (Fig 4) coupling integrated circuits (112) to printed circuit boards (116) comprising: a backing plate (122) having a first side (top) and a second side (bottom), wherein one or more manufactured features (150) on the first side create height variations to compensate for deformation of contact surfaces between an LGA connector (118) and a device (114) under coupling force (col 3, lines 20-33), and further wherein the one or more manufactured features apply a force to the LGA connector to compensate for the deformation of the contact surfaces (see col 2, lines 2-8, 22-26; col 3, lines 10-13 and col 4, lines 11-20).  Features 150 of Goldmann contact the planar structure (116) and apply a force. That force exists because of couplers 32,132, 232 (see for example col 4, lines 11-20). The adjustment screw is for the adjustment of the force. Furthermore, regarding the argument that Goldmann discloses a screw that applies the force, whereas the instant invention does not, Goldmann Fig 2 discloses a prior art embodiment with manufactured features and having no center screw. Moreover, there is no limitation in the claim describing how the force is or is not applied. The language “applies a force” is broad and does not overcome the prior art of record. 
Claim 18: Goldmann discloses vertical dimensions and lateral dimensions of the one or more manufactured features on the first side of the backing plate permit arbitrary definition of a contact force distribution between a top side of the LGA connector and a bottom surface of the device (col 3, lines 20-33).  
Claim 19: Goldmann discloses the one or more manufactured features on the first side of the backing plate is a single platform at a center of the backing plate (Fig 4).  
Claim 20: Goldmann discloses the one or more manufactured features on the first side of the backing plate are steps of multiple heights, wherein the steps of multiple heights create a customized backing force distribution between a top side of the LGA connector and a bottom surface of the device (158, Fig 5B).  

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Goldmann et al. (US 7443026) and Coico (US 6703560) as applied to claims 2 and 1 respectively above, and  further in view of Bet-Shliemoun (US 9426918).
Claim 4: Goldmann discloses the apparatus of claim 2. Goldmann does not disclose wherein the LGA connector is soldered to the PCB. Bet-Shliemoun discloses the LGA connector is soldered to the PCB (Col 1 Lines 14-25).  It would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to solder the LGA connector to the PCB in order to fixedly connect the LGA connector to the PCB.
Claim 11: Goldmann discloses the apparatus of claim 1. Goldmann does not disclose wherein the lid is a cold plate. Bet-Shliemoun discloses wherein the lid is a cold . 

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goldmann et al. (US 7443026) and Coico (US 6703560) as applied to claim 1 above, and further in view of Corbin, et al. (applicant-cited article).
Claims 13 -15: Goldmann does not disclose the backing plate has a height less than 6 mm or between 4 mm and 6 mm, or wherein the manufactured features on the first side of the backing plate have a height of less than 0.1 mm, or  a height of between .04 and .06 mm.  Corbin discloses a backing plate and manufactured features within these ranges (page 772). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the height of the backing plate and the manufactured features in order to account for the expected load variation. Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments and amendments, filed 7/26/2021, have been considered and are addressed above. 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MILAGROS JEANCHARLES/Examiner, Art Unit 2833        


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833